ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT dated December ___, 2009 (the
“Assignment and Assumption Agreement”) by and among FLORHAM CONSULTING CORP., a
Delaware corporation (the "Company"), EDUCATIONAL INVESTORS, INC., a Delaware
corporation (“EII”), and ___________________, an individual residing at
___________________ (the “Executive”).  Capitalized terms not defined herein
shall have such meanings as set forth in the Merger Agreement (as defined
below).


WITNESSETH:


WHEREAS, on December 16, 2009, the Company and EII entered into an agreement and
plan of merger (the “Merger Agreement”) with EII Acquisition Corp., a Delaware
corporation and wholly owned subsidiary of the Company (“Mergerco”), Kinder
Investments, LP, a Delaware limited partnership, Sanjo Squared, LLC, a Delaware
limited liability company, Joseph J. Bianco and Anil Narang, pursuant to which
Mergerco shall be merged with an into EII at the effective time of the merger
(the “Merger”), the separate corporate existence of Mergerco shall cease, EII
shall continue as the surviving corporation of the Merger, and EII will become a
direct wholly-owned subsidiary of the Company;


WHEREAS, EII is a party to an Employment Agreement dated as of August 20, 2009
with the Executive (the “Employment Agreement”) under which the Executive has
served as EII’s _______________, and such Employment Agreement is legal, valid,
binding and enforceable in accordance with its terms with respect to EII and
with respect to the Executive;


WHEREAS, Section 5.1 of the Merger Agreement provides that all obligations of
EII and the EII Securityholders under the Merger Agreement are subject to the
fulfillment, prior to or as of the Closing Date, certain conditions, including,
without limitation, the Company’s assumption of all obligations under the
Employment Agreement; and


WHEREAS, EII and the Executive desire to assign all rights, obligations and
responsibilities under the Employment Agreement related to EII to the Company,
and the Company desires to assume and accept the assignment of the Employment
Agreement.


NOW, THEREFORE, for good and valuable consideration, the parties hereto hereby
agree as follows:


SECTION 1. ASSIGNMENT.


EII hereby assigns to the Company, its successors and assigns, all of its
rights, title and interest, and delegates all of its obligations and
liabilities, to the Employment Agreement.


SECTION 2. ASSUMPTION.


(a)           The Company hereby assumes all covenants, agreements and other
obligations to be performed or observed by EII under the Employment Agreement.


(b)           The Company hereby agrees that it will perform all of the
covenants and obligations of EII under the Employment Agreement.

 
A-1

--------------------------------------------------------------------------------

 


SECTION 3. CONSENT AND RELEASE.


EII, the Executive and the Company hereby (a) consent to the assignment by EII
to the Company of the Employment Agreement, and (b) consent to the assumption by
the Company of EII’s obligations under the Employment Agreement as contemplated
by this Assignment and Assumption Agreement.


SECTION 4. NO DEFAULTS.


(a)           EII and the Executive hereby represent to the Company that as of
the date of this Assignment and Assumption Agreement, there exists no event of
default under the Employment Agreement and no event exists which, with the
giving of notice or passage of time or both, would become an event of default
under the Employment Agreement.


SECTION 5. MISCELLANEOUS.


(a)           This Assignment and Assumption Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


(b)           This Assignment and Assumption Agreement may be executed in
several counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.


(c)           This Assignment and Assumption Agreement shall be governed by and
construed in accordance with the law of the State of New York.


[Signature Pages Follow]

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption
Agreement to be duly executed as the date first above written.


FLORHAM CONSULTING CORP.
   
By:
 
Name: David Stahler
Title: President
   
EDUCATIONAL INVESTORS, INC.
 
By:
 
Name: Joseph J. Bianco
Title: President and Chief Executive Officer
 
EXECUTIVE:
       


 
 

--------------------------------------------------------------------------------

 